By JUDGE ROBERT W. DULING
This matter is before the Court upon the defendant’s Demurrer, Motion to Dismiss, or in the alternative for Summary Judgment.
The Court heard arguments on November 19, 1985, and the Court has reviewed the exhibits filed, and the memoranda submitted.
The Court is of the opinion that the plaintiff knew, or should have known, of the error, at least by April, 1984. The Court is further of the opinion that the applicable Tort Claims Act under Section 8.01-195.1, et seq., granted the plaintiff six months to file a written notice of claim.
Accordingly, the Court is in agreement with the defendant’s position that the motion is barred by sovereign immunity due to the plaintiff’s failure to comply with the jurisdictional requirements of the Virginia Tort Claims Act, Section 8.01-195.1, et seq., of the Code of Virginia, 1950, as amended.
Accordingly, the Motion for Judgment will be dismissed with prejudice.